Citation Nr: 1235655	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.  

2.  Entitlement to an effective date earlier than May 28, 2009, for the award of a 100 percent evaluation for the Veteran's service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 30, 1979, to May 23, 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a May 2007 Board decision, the issue of entitlement to service connection for schizophrenia was remanded for additional development, and in a November 2007 rating decision, service connection for schizophrenia was granted, and a 70 percent rating was assigned, effective from September 1, 2004, the date that the claim was filed.  

Also in the May 2007 Board decision, it was determined that new and material evidence had not been received that was sufficient to reopen the previously denied claim of service connection for depression.  Pursuant to a Joint Motion to Remand, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to that issue in a December 2008 Order.  The Court remanded the case to the Board for readjudication consistent with the joint motion.  In July 2009, the Board remanded the claim for additional development.  

In an August 2009 rating decision, the RO granted an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that an undated VA physician's report was received.  It is argued by the Veteran that this 100 percent rating should have been granted from an earlier date.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record in this case reflects that the primary psychiatric diagnosis has been schizophrenia.  Most recently (in October 2007), a VA physician's diagnosis was paranoid schizophrenia with depressive features.  

The Board points out that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  In essence, two separate theories of entitlement/claims are raised in this case and the disposition of one is not necessarily dependent on the adjudication and disposition of the other; hence, they are not "inextricably intertwined.  

Accordingly, in this decision, the Board recognizes the claim of whether new and material evidence has been received to reopen a claim for service connection claim for depression as a separate and independent claim, which is not subject to being moot by virtue of the grant of service connection for the psychiatric disorder of schizophrenia.  However, the depression claim in this case is subject to finality and requires the presentation of new and material evidence to reopen it.  And, as noted below, it is the Board's determination that new and material evidence has been received that is sufficient to reopen the claim of service connection for depression.  The issue is addressed in the REMAND portion of the decision.  The issue is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a chronic nervous condition in January and February 1992.  The Veteran was informed in March 1992 but did not appeal, and the decision became final.  

2.  Evidence received since the February 1992 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for depression or raises a reasonable possibility of substantiating a claim for service connection for that condition.  

3.  A November 2007 rating decision granted service connection for a psychiatric disability.  

4.  In the November 2007 rating decision, the RO assigned an initial 70 percent rating for schizophrenia, effective September 1, 2004.  

5.  In an August 2009 rating decision, the RO granted an increased rating of 100 percent rating for schizophrenia, effective from May 28, 2009.  

6.  The Veteran's schizophrenia underwent a factually ascertainable increase in symptomatology as of VA examination on October 31, 2007.  Since October 31, 2007, the Veteran's psychiatric disorder has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent danger of hurting self or others; and memory loss.  


CONCLUSIONS OF LAW

1.  The February 1992 RO decision that denied the claim for service connection for depression is final.  38 U.S.C.A. §§ 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 2.1103 (2011).  

2.  As evidence received since the RO's February 1992 denial is new and material, the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for an effective date of October 31, 2007, and no earlier, for the award of a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(0), 20.302, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New And Material Evidence Has Been Received To Reopen 
A Claim Of entitlement To Service Connection For Depression.  

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been received, however, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left eye disability.  Any to fulfill the requirements of VCAA will only result in harmless error to the Veteran.

New and Material Evidence

In a January 1992 rating decision which was confirmed in February 1992, the RO denied the Veteran's claim for service connection for depression.  The evidence before the RO included service treatment records (STRs) and post service medical records.  At that time, it was determined that service connection was not available for any personality disorders, and that there was no evidence of neurosis or psychosis in service or of psychosis within one year after service.  

The evidence received since February 1992 includes post service VA treatment records and lay statements attesting to the fact that the Veteran exhibited significant psychiatric manifestations after discharge from service.  Also added was a VA examination report.  At that time, a VA physician diagnosed the Veteran with chronic paranoid schizophrenia with depressive features.  

This appeal arises from the RO's arch 2004 decision that denied reopening the claim for service connection for major depression.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the February 1992 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  The prior denial of service connection for major depression was that this disorder was not shown during service or within one year thereafter.  Since that time, however, as already noted, service connection has been established for schizophrenia.  The Board notes that at least one VA physician has reported that there are depressive features associated with this condition.  It is unclear, however, as to whether major depression is present and if so, whether this condition is part and parcel of the already service-connected schizophrenia or a separate psychiatric condition.  The evidence submitted since the 1992 RO denial, particularly the October 2007 VA examination report, is information that is material in that it addresses the basis for the previous denial, namely medical evidence addressing whether he has a current acquired psychiatric disorder (depression) that was incurred in or aggravated by military service and that is a separate psychiathric disorder from his already service-connected schizoiphrenia.  Thus, the claim must be reopened.  

Entitlement To An Effective Date Earlier Than May 28, 2009, For The Award Of A 100 Percent Evaluation For The Veteran's Service-Connected Schizophrenia.  

Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The appeal arises from the Veteran's disagreement with the effective date assigned after the grant of the 100 percent rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  

VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service VA treatment records and private medical records.  The Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of service connection and obtainment of a VA record which resulted in the grant of a 100 percent rating.  There is no indication that further examination would assist in substantiating entitlement to an earlier effective date.  

There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions. Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.  

Analysis

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011).  

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) (2011).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) (2011); VAOPGCPREC 12- 98 (1998).  

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  


There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(b)(1) (2011).  

A November 2007 rating decision granted service connection for a psychiatric disability, diagnosed as chronic paranoid schizophrenia with depressive features, and assigned an initial 70 percent rating, effective September 1, 2004, the date that the claim was received.  In an August 2009 rating decision, the RO assigned an increased rating of 100 percent rating for schizophrenia, effective from May 28, 2009, the date that it was factually ascertainable that an increased had occurred.  

The Veteran's psychiatric disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, DC 9203-9440.  

DC 9203 and 9440 provide for the following disability evaluations for psychiatric conditions.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.


A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

It is the Board's conclusion that a review of medical records dated from 2004 to 2009 reflects that the Veteran is entitled to a 100 percent rating for his service-connected psychiatric disability at the time of VA examination on October 31, 2007.  All reasonable doubt is resolved in the Veteran's favor in making this determination.  

Lay statements dated in August 2005 attest to the fact that the Veteran's psychiatric disability was of service origin as his symptoms surfaced after his return.  He was severely depressed and did not eat right or take care of himself.  He was withdrawn, nervous, and isolated from others.  He took numerous medications for his mental and emotional problems.  


VA records dated in 2005 show that the Veteran was treated for schizoaffective disorder.  His chief complaints were of depression, increased stress, and anxiety.  In December 2005, the Veteran presented unscheduled requesting refills of medication.  He stated that he continued to do well and heard voices approximately every other day.  They said "nice things."  His mood and sleep were good.  

The Veteran failed to report for a scheduled VA examination in July 2007.  When examined by VA in October 2007, the diagnosis was paranoid schizophrenia with depressive features.  In the examiner's opinion, the Veteran's schizophrenia was of service origin.  This was documented by inservice notations of his immaturity, insecurity, and his inability to adjust to military life.  His GAF score was 40 with predominant symptoms of suicidal thoughts, chronic auditory hallucinations, problems with hygiene, and activities of daily living, daily anxiety, depressed mood, sleep disturbance, memory problems, and substance abuse.  

In an undated report by a VA physician received on May 28, 2009, it was noted that the Veteran was unable to maintain gainful employment due to his chronic mental illness.  

It is concluded by the Board that the Veteran has provided a competent and credible account of psychiatric symptomatology, including grossly inappropriate behavior(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the October 2007 examination findings are generally consistent with the other evidence of record, medical and lay, documenting the nature, extent and severity of his psychiatric condition.  Thus, the Board finds that the totality of the evidence of record indicates that the Veteran's psychiatric symptomatology most closely approximates the criteria for a 100 percent schedular disability evaluation as of October 31, 2007.  See 38 C.F.R. § 4.130, DC 9203-9400.  It is noted that prior to that date in December 2005 the Veteran was noted to be doing well.  While he heard voices approximately every other day, they said "nice things."  His mood and sleep were good.  

Based on the above summarized findings, the RO assigned an initial rating of 70 percent for paranoid schizophrenia with depressive features in the November 2007 rating action.  The Board is of the opinion that findings shown at that time on the VA examination of October 31, 2007, warrant assignment of a 100 percent rating.  This is particularly true as the Veteran exhibited suicidal ideation, auditory hallucinations, hygiene insufficiencies, and psychiatric symptoms that interfered with daily activities.  Many of these symptoms are provided for in the assignment of a 100 percent rating under the appropriate DC regarding mental disabilities.  

Given the medical findings and the statements of record, all included in the claims file within the one-year prior to this claim, there is sufficient evidence to determine the date an increase in these symptoms was factually ascertainable.  See 38 C.F.R. § 3.400 (o)(1)(2) (2011); VAOPGCPREC 12-98 (1998).  Resolving all reasonable doubt in his favor, the Board concludes that the increase in psychiatric symptomatology was factually ascertainable on October 31, 2007, based on the evidence of record, medical and lay.  Thus, an October 31, 2007, effective date, and no earlier, is warranted for the assignment of a 100 percent schedular disability evaluation for paranoid schizophrenia with depressive features.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for depression; to this extent, the appeal is allowed.  

An effective date of October 31, 2007, and no earlier, for a 100 percent disability evaluation for service-connected paranoid schizophrenia with depressive features is granted, subject to the laws and regulations governing the award of monetary benefits.  



REMAND

A review of the file leads the Board to the conclusion that additional development is required prior to adjudication of the claim of entitlement to service connection for depression.  As part of the development, the AMC/RO should request any private or VA treatment records for psychiatric conditions dated from May 2009 to the present time.  

After the above development has been completed to the extent possible, the Veteran should be scheduled for an additional VA psychiatric examination to evaluate the current nature and etiology of his reported depression.  

The Board points out that the Veteran is already service-connected for schizophrenia and that at least one VA physician (in October 2007) has noted that there are depressive features associated with that disorder.  However, it is unclear as to whether the Veteran has major depression, and if so, whether the condition is clearly distinguishable and separate from his service-connected schizophrenia and, and, if so, whether the condition is of service origin.   

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the above requested records are received or determined to be unavailable, the AMC/RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the current nature and etiology of current acquired psychiatric disorders (other than service-connected schizophrenia).  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must respond to the instructions contained therein.  

Following a review of the claims folder, including STRs, and an examination of the Veteran, the examiner is requested to state whether the Veteran has any acquired psychiatric disorder(s) (to include depression) other than schizophrenia that is of service origin.  Specifically, the examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has (1) any current acquired psychiatric 

disorder that was incurred or aggravated as a result of service, and (2) if so, whether that disorder is separate and distinct from his already service-connected schizophrenia.  In other words, does the Veteran have a psychiatric disorder which is clearly distinguishable from his service-connected schizophrenia?  Any opinion provided should be reconciled with the findings noted by service treatment records.  The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  The AMC/RO should ensure that the examiner adequately addresses the questions asked before returning the claims folder to the Board.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate 

supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


